Parkhill, J.,

(after stating the facts.)

In order to create a contract, it is essential that there should be a reciprocal assent to a certain and definite proposition. So long as any essential matters are left open for further consideration, the contract is not complete, and the minds, of the parties must assent to the same thing in the same sense. 1 Story on Contracts, section 490; Etheredge v. Barkley, 25 Fla., 814, 6 South. Rep., 861.
In the making of a valid contract, the parties must not only be capable of an intelligent assent, but they must actually give their assent; and the assent must be to precisely the same thing, and at the same instant of time. Consequently, if one assents to a certain thing, and the other assents to it only with modifications; or if one assents to it at one time and the other at a different time, no agreement or contract arises therefrom. Prom this it is clear that an offer must be accepted before it can become a binding promise. While the assent of both parties must be at the same instant of time, it is not necessary that the communication shall be simultaneous.
The acceptance of an offer, to result in a contract, must be: (1) Absolute and unconditional; (2) identical with the terms of the offer; and (3) in the mode, at the place, and within the time expressly or impliedly required by the *258offer. If a person offers to do a definite thing, and the person to whom the offer is made accepts conditionally, or introduces a new term into the acceptance, his answer is not an acceptance; but it is either a mere expression of willingness to that, or it is in effect a counter offer, which must be accepted or assented to before a contract can result. It is also essential that the acceptance shall be made in the manner, at the place, and within the time expressly or impliedly designated in the offer. The proposer has the right to dictate terms in respect to the time, place, and manner of acceptance, and when he does so, like other terms, they must be complied with. Clark’s Elementary Law, 164, 165.
On October 5, 1905, the plaintiffs opened negotiations with defendants by sending a telegram as follows: “Telegraph firm offer on three million to four million feet pitch pine for River Plate assortment for shipment by steamer between now and December thirty-first.” The letter of October 9th, from the plaintiffs, Strong & Trowbridge Company, to the defendants, shows that Baars & Company could not quote price for pitch pine shipment to December 31st, and so the plaintiffs requested Baars & Company to make lowest F. O. B. price for enclosed specification for January and February shipment.
By two telegrams, October 12th, Baars & Company submitted an offer for January-February shipment, subject to their form charter party either pirn pirms or two dollar ' form, and fixing plaintiff’s commission at 7 1/2 percent for cash.
Referring to Baars & Company’s telegram of October 12th, and of course having reference to the price named, the provision that the shipment must be subject to defendants’ form of charter party and the commission mentioned, the plaintiffs by telegram of the 20th day of October, in*259formed defendants that they (plaintiffs) have a business firm in hand seeking steamer can close for certain grade and quantity of lumber. Thereupon Baars & Company by telegram, accept the offer as per plaintiffs’ telegram of 20th, which telegram referred to Baars’ telegram of 12th that contained the provision for, form charter party, price &c.
But still there was no meeting of the minds of these parties, for on October 20th, the plaintiffs wire Baars & Company: “In order to facilitate our chartering telegraph us what difference you make between the two dollar and pix pinus form.” On October 21st, by wire, Baars & Company explain the difference between the two forms, of charter. On October 23rd, the plaintiffs send defendants a long letter covering subject matter of their negotiations by wire, and make it plain that they (plaintiffs) are dealing for third persons, saying: “If the cargo suits our clients on arrival out we shall be able to place regular business with you in the future.” Up to this time there was no meeting of the minds of the parties. They were still negotiating, for on the 27th of October, the plaintiffs wire Baars & Company: “Referring your telegram twelfth we notice reference your form of charter party do not understand reference thereto. Mail us copy immediately.” On the same day Baars & Company mailed copies of the two forms of charter party to the plaintiffs and so notified them by wire. Then follows more correspondence about the matter, when the cargo could be ready for shipment and when a boat would be chartered. Baars & Company acknowledge receipt of revised specifications in order, and contracts forwarded by plaintiffs, which contracts were in order with exception of some small items, and promise to return the contracts signed with a memo of these differences. This matter was still incomplete. On November 11th the plaintiffs wire: “Expect to close *260Monday.” Monday passed, and after waiting until December 4th, the plaintiffs ask defendants to name a port to load steamer “to enable us to fix charter immediately.” And on the next day, as late as December 5th, the plaintiffs make it clear that this matter had not been closed up so far as they were concerned, for they wire Baars & Company : “We understand in the event of closing a charter on the two dollar form you will rebate us two dollars per thousand. Kindly confirm.” And they express the hope to “close charter tomorrow.” On the 6th of December Baars & Company answer: “We certainly cannot rebate as the perquisites of charter belong to us the sale was made upon that basis. We refer you also to our telegram of October twenty-sixth.” Baars & Company’s telegram of October 26th, read: “Of course you understand perquisite charter or benefit as per our telegram of twelfth,” referring to the first telegram from Baars & Company on the subject where they distinctly make their offer of pitch pine subject to their form of charter party.
Thus the plaintiffs introduce a new or counter proposition into the acceptance. If anything seems to have been certain in these negotiations up to this time, it was that the offer of the defendants to furnish the shipment of pitch pine was subject to their form of charter party, either pix pinus or two dollar form, perquisites to "belong to the defendants, and the plaintiffs were to receive a commission of 11/2 percent for cash. But now after all this time, the plaintiffs say in the event of closing a charter on the two dollar form they understand defendants will rebate plaintiffs two dollars per thousand, and ask for confirmation. The defendants do not confirm this understanding.
On December 8th, the plaintiffs telegraph: “Referring your telegram sixth we bought f. o. b. vessel cannot understand position you take. Rate of freight and correspond*261ing clauses in charter party are for charterers account.” The defendant replied, “We sold cargo subject our form charter party perquisited to us.”
On December 18th, plaintiffs wire: “We have closed steamer ‘Marken’ * * * ready Feb. first to twentieth.” The next day defendants acknowledge receipt of telegram about “Marken” and inform plaintiff that “on account of delay caused by controversy about charter and contract not being in order yet, we cannot consent to shipment now until end of March earliest, subject immediate regular contract with all conditions claimed by ns.” The plaintiffs failed to meet this- proposition and make the claim for damages as set out in the first count of the declaration.
Whether the plaintiffs were acting for themselves, or for third persons, as seems likely, we are clearly of the opinion that there never was a meeting of the minds of the parties finally in this negotiation, and that the plaintiffs themselves, after apparently accepting the terms of the offer made by the defendants, deliberately introduced a new demand entirely different from the proposition made by the defendants and caused a failure of the negotiations. The plaintiffs have no cause of action as claimed in the first count.
The claim for damages covered-by the second count of the declaration depends upon the offer made by the defendants in their letter of December 28th and telegram of December 80th, the acceptance by the plaintiffs on January 2nd, 1906, and confirmation by defendants on January 3rd, and their refusal to furnish the lumber.
The offer of December 28th, by the defendants was specially made “subject to immediate acceptance and regular contract covering all conditions named by us.”
Although defendants’ offer of December 28th, was made subject to immediate acceptance and regular contract *262covering all conditions named, yet plaintiffs never have entered into or tendered the said contract to defendants. And so, after waiting nineteen days for the contract, the defendants notified plaintiffs on the 16th day of January, ‘‘being still without the contract and addressed copy of charter party per SS ‘Marken’ stipulated for in our offer of the 28th of December * * * we now beg to inform you that we consider ourselves free from all obligations to furnish you with the South American lumber referred to.”
We think the defendants were justified in this action. It is clear that the defendants never had an intention to dose the contract until it was fully expressed in a written contract covering all conditions named and so notified the plaintiffs at the time the offer was made and the defendants will not be bound until such a contract be signed by the parties. Hinote v. Brigman & Crutchfield, 44 Fla., 589, 33 South. Rep., 303.
In view of the conduct of the plaintiffs in the earlier negotiations, it would seem that the defendants were wise to stipulate for a written contract before they should be liable on their offer, especially so if the plaintiffs were only acting for some unknown third persons.
The plaintiffs have no cause of action as claimed in the second count, and the evidence not justifying a recovery, the judgment of the circuit court is affirmed.
Taylor and Hocker, J. J., concur.
Whitfield, C. J., and Shackleford and Cockrell, J. J., concur in the opinion.